Citation Nr: 1737979	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right leg radiculopathy, S1, rated as 10 percent disabling prior to March 14, 2013, and as 20 percent disabling thereafter, to include an earlier effective date for the 20 percent rating.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The claims for whether new and material evidence has been received to reopen previously denied claims of service connection for right knee contusion, a kidney condition, hypertension, and an acquired psychiatric disorder; service connection for right knee contusion, hypertension, TBI, cervical spine disability, fecal incontinence, bilateral foot condition, left knee disability, bilateral carpal tunnel syndrome, bilateral radiculopathy of the upper extremities, left leg radiculopathy, sleep apnea, and right ear hearing loss; and increased ratings for the lumbar spine disability, bilateral nephrolithiasis, gastritis, left ear hearing loss, and right forehead scar are addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty August 1963 to July 1965; from February 1970 to February 1973; and from December 1990 to September 1991, including service in Southwest Asia.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The January 2010 decision granted service connection for right leg radiculopathy, assigning a 10 percent rating effective August 25, 2009.  

The April 2016 decision increased the rating for right leg radiculopathy, S1, to 20 percent effective March 14, 2014, and denied entitlement to a TDIU.  The increased rating for the right leg radiculopathy constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that further development is necessary, as the duty to assist has not been satisfied.  38 U.S.C.A. § 5103A.  

With regard to the claim for an increased rating for the right leg radiculopathy, outstanding VA treatment records are necessary before adjudication of the claim.  The appeal period for this claim is from August 2009.  The claims file currently contains VA treatment records dated between August 2009 and November 2010; between August 2014 and April 2016; and from a September 2016 surgery.  However, VA treatment records for the periods between December 2010 and August 2014, and from April 2016 are not associated with the claims file.  There is evidence that the missing records may be relevant to the increased rating claim, as the Veteran has noted that he "continue[s] to receive medical treatment at the San Juan VAMC."  See the March 2010 notice of disagreement, December 2011 VA Form 9, September 2012 statement.  As such, the outstanding VA treatment records should be associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

With regard to the issue of entitlement to a TDIU, any decision on the increased rating claim being remanded herein may affect the claim for a TDIU.  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from December 2010 to August 2014, and from April 2016 to present.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




